PER CURIAM.
Plaintiff appeals from a summary judgment in favor of defendant Boise Cascade Corporation holding that Boise Cascade is immune from civil liability under the Workers’ Compensation Act (ORS 656.018) for injuries suffered by plaintiff when attacked by a co-worker, defendant Gomez.
Plaintiff’s complaint alleges a cause of action against defendant Gomez, the assailant individually, and a second against defendant Boise Cascade for negligently employing defendant Gomez. Boise Cascade filed a motion for summary judgment specifically on its own behalf. This motion was allowed and judgment was given for Boise Cascade. There is nothing in the record to indicate what happened to the complaint as it relates to Gomez. Thus, from all that appears in the record, the case against him is still pending. The judgment order does not comply with ORS 18.125 in order to make the judgment appealable.
Although the issue of jurisdiction was not raised by either party, where the same is apparent on the face of the record it is the duty of the appellate court to note the absence of jurisdiction on its own motion. Northern Ins. Co. v. Conn Organ, 40 Or App 785, 791, 596 P2d 605 (1979); League of Women Voters v. Lane Co. Bndry. Comm., 32 Or App 53, 59, 573 P2d 1255, rev den 283 Or 503 (1978).
Appeal dismissed.